Citation Nr: 0609159	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in January 2006.  


FINDING OF FACT

The veteran's PTSD is currently primarily manifested by 
nightmares, intrusive thoughts, anxiety, and depression.  He 
has not shown recent suicidal ideations, illogical or obscure 
speech, or obsessive rituals.  He has recurrent nightmares 
about one time a week related to service.  He does not 
neglect his personal hygiene and complete isolation has not 
been shown.  His symptoms more nearly approximate the 
criteria for the lesser rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002 and March 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In view of the holding herein, 
there is no prejudice to the appellant in proceeding for the 
reasons otherwise described herein.
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is claiming an increased evaluation for his 
service-connected PTSD.  Service connection was granted by 
rating decision of the RO in October 2001.  At that time, the 
current 50 percent evaluation was assigned.  

VA outpatient treatment records, dated from January to May 
2002 show that the veteran was seen for regular therapy 
sessions for treatment of his PTSD symptoms.  In May 2002, it 
was noted that the veteran's GAF score one month earlier was 
45 but that he had gone to the emergency room because his 
medication had made his hands shake.  He stated that he did 
not have enough to do during the day to distract himself from 
painful thoughts or memories.  He appeared to be tired and 
somewhat depressed, but brightened when he thought of small 
projects that he could work on.  His GAF score remained at 
45.  It was planned that he continue his monthly sessions.  

A May 2002 statement was received from a VA psychologist, who 
indicated that she had been seeing the veteran twice per 
month since December 2001.  It was noted that the veteran's 
symptoms of PTSD had increased since the terrorist attack in 
September 2001, and that he re-experienced wartime trauma in 
nightmares that interrupted his sleep, and in intrusive 
memories and thoughts throughout the day.  He continued to 
experience exaggerated startle and was irritable much of the 
time.  He avoided talking about the war or watching the news.  
He stated that he liked to read, but found it hard to 
concentrate due to intrusive thoughts of his wartime 
memories.  He did not take interest in family gatherings, 
although he loved his family.  In summary, the examiner 
stated that the veteran's life was restricted due to moderate 
to severe PTSD symptoms and that his condition merited 
consideration for an increase in benefits.  

An examination was conducted by VA in November 2002.  At that 
time, he described having memories of the war that occurred 
spontaneously or following situations of stress.  His sleep 
was poor due to combat related nightmares.  In addition to 
his psychiatric disability it was noted that the veteran had 
significant physical symptoms; including insulin dependent 
diabetes mellitus, kidney disease, with dialysis, severe 
arthritis, and coronary artery disease.  The veteran was 
oriented in all spheres and his speech was clear.  There was 
no loosening of associations.  Affect was constricted and 
mood was depressed.  He expressed distress at the 
pervasiveness of memories of the war, both during the day and 
in nightmares.  He was sad that he was no comfortable outside 
in public or even with his family.  There was no evidence of 
delusion or hallucination.  Insight and judgement were good.  
The diagnostic impression was PTSD.  His GAF score was 45.  

VA outpatient treatment records, dated through December 2004, 
primarily show treatment for the veteran's physical 
disorders.  When last evaluated for his PTSD, in December 
2004, it was noted that he awoke 2 to 4 times per night.  He 
had been advised to avoid watching the news of the war in 
Iraq because it triggered an increase in his symptoms.  He 
had intense anxiety about his dialysis, which was considered 
might be causing an increase in his traumatic memories.  His 
mood was somewhat depressed.  He also reported thoughts of 
hopelessness.  He was described as having moderately severe 
symptoms of PTSD that were being exacerbated.  His current 
GAF score was listed as 40.  

An examination was conducted by VA in April 2005.  It was 
noted that the examiner reviewed the veteran's past medical 
records in detail.  It was noted that the veteran was upset 
by the anniversary dates of the Korean War and that war news 
stirred him up.  He had marked anxiety, especially concerning 
dialysis.  He reported having poor, agitated sleep of only 3 
to 4 ours.  He had chronic passivity with suicidal ideation, 
that he wished he was dead, but did not take any action to 
hasten his death.  He felt hopeless and stated that, once, in 
the distant past he had tried to jump out of a window.  He 
had recurrence of his traumatic memories at least once per 
week and nightmares.  He had become so agitated in the past, 
he had tried to strangle other people in his family.  He had 
reported marked social isolation.  

On mental status evaluation, the veteran was casually 
dressed.  He was wheelchair bound.  He was responsive to 
questions and cooperative.  He seemed to be depressed and 
somewhat passive and apathetic.  He described himself as 
being anxious and depressed.  He acknowledged that he had 
attempted suicide in the past, but denied any current 
impulses.  He denied homicidal ideation.  He acknowledged 
voices of the devil at night, occasionally, but tended to 
reject them.  He denied any visual hallucinations.  He was 
oriented in three spheres and was no psychotic.  He was able 
to manage his own funds, but was unemployable due to a 
combination of his physical and mental disabilities.  He was 
considered to have marked social and occupational impairment 
due to his PTSD.  He described a recurrence of memories and 
nightmares and reported hyperarousal symptoms, including poor 
sleep.  Avoidance symptoms were also noted.  The diagnostic 
impression was PTSD, chronic and severe.  His GAF score was 
44.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran's PTSD is currently manifested by nightmares, 
intrusive thoughts, anxiety, and depression.  These symptoms 
show significant disability, but do not meet the criteria for 
a rating in excess of 50 percent.  While the veteran 
apparently had one suicidal episode in the past, he does not 
currently have suicidal ideations.  He does not exhibit 
obsessional rituals, illogical speech, or have near-
continuous panic attacks.  His depression is not to such an 
extent that it affects his ability to function independently.  
The record does not show poor impulse control, 
disorientation, neglect of personal hygiene, or other of the 
enumerated symptoms that would meet the qualification for a 
higher rating.  Under these circumstances, a rating in excess 
of 50 percent is denied.  

The record reveals some increased symptoms on occasion 
secondary to dialysis and watching the Iraq war on 
television.  It does not appear, however, that there is any 
indication in the record that the flare-ups are of such 
severity that there are manifestations sufficient to warrant 
a higher rating.  The evidence preponderates against an 
increased rating, and as such, the doctrine of reasonable 
doubt is not for application.


ORDER

A rating in excess of 50 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


